Title: To James Madison from Lafayette, 10 March 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirParis 10h March 1810
I Have Received By the John Adams Your kind Letter of the 4h december and Wish it Was in My power to Announce a Happy Change of European Measures. The frigate Has Not Yet Been Sent Back from England. Mr. de Champagny’s Note, promised Several Weeks Ago is still Expected—and Altho’ the Motive for delay, that the Emperor is taken Up With Matrimonial preparations, Appears frivolous, it is Consistent With all other informations About Him. My Sentiments on American Affairs and the Conduct of Both Belligerent[s], My particular disapprobation and Grief With Respect to the one I Should the Most Wish to Behave Well are So obvious that No Expression Could Add to Your Conviction. The few Services I May Render are Not So important and decisive as to deserve a formal Mention. Whatever intelligence I Can Collect is of Course Communicated to Gnl. Armstrong. He Will, No doubt, Write by Count palhen the Amiable Envoy from Russia to Whom and to His Brother I Entrust this Letter. I shall therefore, With Grateful Confidence, Come to the private Concerns Upon Which, Amidst Your public Avocations, You are pleased to Bestow an Attention So friendly and So Momentous to me. But instead of Repeating What I am obliged to write to Mr. duplantier, I Believe I Save Some of Your time By the inclosed duplicate of My Letter to Him Which I Beg You Will Have the Goodness to forward With Such instructions and Modifications as You and Mr. Gallatin May think proper. I Have thought it Useful to Give Him a full View of My present Situation and state of informations, to impress Him With the Necessity to forward those documents and Legal titles the Want of Which I feel in a Manner Equally forcible and Urgent. Nor Could I Refrain, While His Concern in My Behalf discovers to Him Uncommon Embarassments and Wants Exhorbitant to Give Him Some details Which, if they don’t Rescue me Wholly from Blame, are However in a Measure Explanatory and Apologetic. Words Could Not Give an Adequate idea of the Lively profound Sentiments of Gratitude I feel for You, My dear Sir, for Mr. Jefferson, and Mr. Gallatin Whose Kindness to Me Has Made Him a Benevolent Associate of My two old friends. I am Sensible of the impropriety to Give You Additional troubles. Yet I Have So Severely Experienced the Want of Complete documents and titles that I Cannot Help Mentionning How important it is to Send them as Soon as possible, and for fear of Accidents By Several Opportunities.
I am much obliged to Mr. Humbolt for the Acquaintance of Count palhen and His Brother. They possess Every Qualification that Must, in the United States, insure to them General Affection and Esteem. With the Most Grateful Attachement and Respect I am Your Constant Affectionate friend
Lafayette
Permit me to Suggest an idea to Be Attended to only in the Case of My documents and titles Not Being in Your Hands at the time of the Sailing of the Next Vessel. Informations as positive as they Could Be Had, Under official Seals and Names, Might perhaps in a Measure Make Up for the deficiency of Regular drafts and patents Which However, it is Very desirable to be able to present in their Complete form.
